DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Acknowledgment is made of the Terminal Disclaimer filed 3/24/2022 (as an eTerminal Disclaimer, approved on 3/24/2022) with respect to U.S. Patent Nos. 10,334,706 and 11,170,296, and U.S. Patent Application No. 15/870,033. The nonstatutory double patenting rejections of claims 1-35 as being unpatentable over claims 1-35 of U.S. Patent No. 11,170,296, set forth in the previous Office Action, have been withdrawn due to the filing of the Terminal Disclaimer. Also, the nonstatutory double patenting rejections of claims 1-35 as being unpatentable over claims 1-35 of U.S. Patent Application No. 15/870,033 in view of Camden et at. (U.S. Patent Application Pub. No. 2015/0346702 A1, hereinafter “Camden”), set forth in the previous Office Action, have been withdrawn due to the filing of the Terminal Disclaimer. Additionally, the nonstatutory double patenting rejections of claims 1-3, 5-9, 11-21 and 23-27 as being unpatentable over claims 1-8, 10-11, 13-18, 20-22, 24-25 and 27-29 of U.S. Patent No. 10,334,706 in view of Casey et al. (U.S. Patent Application Pub. No. 2018/0167547 A1, hereinafter “Casey”), set forth in the previous Office Action, have been withdrawn due to the filing of the Terminal Disclaimer.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
Applicant’s amendment, filed 3/24/2022, amended claims 1, 2, 7-9, 12, 13, 24-27 and 29, and did not add or cancel any claims. Therefore, claims 1-35 are pending. 
The objections to the drawings and specification, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the drawings and specification filed 3/24/2022.
The objections to claims 1-19 and 27, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims filed 3/24/2022.
The rejections of claims 2, 7-10, 24-27 and 29 under 35 U.S.C. § 112(b), set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims filed 3/24/2022.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The currently amended claims 1-35 are allowed over the prior art of record.

The prior art of record Camden et at. (U.S. Patent Application Pub. No. 2015/0346702 A1, hereinafter “Camden”) discloses a control system that includes a plurality of wireless communication transmitters (See, e.g., FIG. 31, items 410, 440, and 488 and paragraph 101, “system 400 may include one or more input devices, e.g., RF transmitters”).

The prior art of record Casey et al. (U.S. Patent Application Pub. No. 2018/0167547 A1, hereinafter “Casey”) discloses a control system for controlling a plurality of lighting elements, wherein each of the plurality of lighting elements is a luminaire (See, e.g., Figure 1, lighting fixtures 172, 174, 176 and 178 paragraphs 47-48).

The prior art of record O'Keeffe et al. (U.S. Patent Application Pub. No. 2017/0017214 A1, hereinafter “O'Keeffe”) discloses that "a person moving near a short range wireless transceiver (e.g. the Bluetooth or Wi-Fi transceiver in a smartphone or network connected smart device) can cause variations in quality aspects of signals 140 and 185 received by the central controller (e.g. variations in received signal strength indication (RSSI) or bit error rate variation associated with a person moving close by)" and a “network-connected smart device 120 can segment the field of sensing into smaller regions and report occupancy data for each of these smaller regions”, where the "Central controller 150 can contain one or more transmitters 548 operable to send one or more third signals 165 to one or more client devices 110. Transmitter 548 can be part of a transceiver along with receiver 505" and "Transmitter 548 can be a wireless transmitter (e.g. Wi-Fi, 4G, Bluetooth, Zigbee, Z-wave” and “Transmitter 548 can be indirectly coupled to automated client devices e.g. 110 using a data transmission network.” (See, e.g., FIG. 1B and paragraphs 63, 81 and 110).

The prior art of record non-patent literature Wang et al. (“Estimation of occupancy level in indoor environment based on heterogeneous information fusion." 49th IEEE Conference on Decision and Control (CDC). IEEE, 2010, hereinafter “Wang”) discloses "We discretize the time in this paper, and thus assume that the number of occupants in a zone at time t has the Poisson distribution with parameter λt” and “Since the total number of objects that can be counted as occupants cannot be accurately estimated a priori, we assume that the number of objects that are mistakenly observed as occupants by system k has Poisson distribution with parameter μk, where μk is the average number of objects that are mistakenly detected as occupants by system k.” (See, e.g., Eq. (5) and pages 5087-5088).

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicant’s invention, the combination of recited limitations of independent claim 1.
For example, the prior art of record does not anticipate or render obvious the limitations “a wireless communication receiver configured to receive RF spectrum signals of transmissions from each of the plurality of transmitters through the area at the plurality of times, wherein the receiver is configured to generate an indicator data of a signal characteristic of received RF spectrum signal at each of the plurality of times, wherein each of the plurality of receivers is integrated into one of the lighting elements; and
a processing circuitry coupled to obtain the indicator data of RF spectrum signal generated at each of the plurality of times from the receiver, wherein the processing circuitry is configured to, at each respective one of the plurality of times:
(a) apply one of a plurality of heuristic algorithm coefficients to each indicator
data of an RF spectrum signal from each of the plurality of transmitters received at the respective time,
(b) based on results of the application of the heuristic algorithm coefficients,
generate an indicator data metric value for each of the indicator data generated by the receiver for the respective time,
(c) process each of the indicator data metric values to compute a plurality of
metric values for the respective time, wherein each of the plurality of metric values provide a measurement of each of a plurality of a probable number of occupants in the area for the respective time,
(d) combine the plurality of metric values to compute an output metric value for each of the plurality of probable number of occupants in the area for the respective time, and
(e) determine an occupancy count in the area at the respective time based on the
computed output metric values for each of the plurality of probable number of occupants in the area”, as recited in independent claim 1 in combination with the other limitations in this claim.

Independent claims 20 and 28 recite similar distinguishing features.
Thus, independent claims 1, 20 and 28 are patently distinct over the prior art of record for at least the reasons above. 
The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.
In particular, claims 2-19, 21-27 and 29-35 each depend directly or indirectly from independent claims 1, 20 and 28, respectively, and as such, claims 2-19, 21-27 and 29-35 each include all of the limitations of base claims 1, 20 and 28, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125